WINTER, Circuit Judge,
concurring and dissenting:
I concur in the majority opinion of the in bane court with respect to its treatment of the Teamsters and Evans issues both for the reasons set forth therein and the reasons expressed in the majority panel opinion, Patterson v. American Tobacco Company, 586 F.2d 300 (4 Cir. 1978) (Patterson II). I dissent from the majority’s application of the Hazelwood principles to the instant case and from the remand for further proceedings under Hazelwood both for the reasons expressed in the majority panel opinion and those that follow. In my view the present record conclusively shows that the requirements of Hazelwood have been amply met. American has had at least one opportunity to demonstrate otherwise. It did not avail itself of that opportunity and the court should proceed to final disposition without further delay.
I.
I agree that under Hazelwood an employer may successfully rebut a plaintiff’s prima facie case, which plaintiff established by proving that the percentages of women and blacks employed as supervisors is disproportionately low to the percentages of women and blacks in the available labor pool, by showing that the percentages of women and blacks categorized as “supervisors” in the SMSA figures compared favorably with the percentages of blacks and women employed in supervisory positions by the employer. But, as I understand the law, resort to the “supervisors” statistics in the SMSA figures is predicated upon a showing by the employer that the supervisory positions require special qualifications “not commonly possessed or readily acquired” by the general labor force. EEOC v. Radiator Specialty Co., 610 F.2d 178, 184 (4 Cir. 1979) (emphasis added). If such a showing is not made, *755the appropriate statistics to be considered are those of the available labor force. I also agree that Hazelwood teaches that the relevant period for determining discrimination in hiring or promotion is not earlier than the effective date of the Title VII (July 2, 1964).
On the question of the statistics to which the court should turn to decide if plaintiffs’ prima facie case was rebutted, I think that the stipulation of the parties, made June 24, 1974, supplies the answer. The parties stipulated:
56. Prior to selecting an employee for promotion to a supervisory position the defendant Company gives the local union an opportunity to make recommendations.
57. The defendant Company has never had an educational requirement for employees promoted from hourly production jobs to supervisory positions.
58. Hourly employees of the defendant Company do not have to apply or express their interest in holding a supervisory position in order to be considered for promotion to such a position.
59. The defendant Company does not have any written guidelines which are used in selecting supervisory personnel.
60. The selection of supervisors at the Richmond and Virginia Branches of the defendant Company is left to the discretion of those employees at the superintendent and manager levels of plant management.
I would think it obvious that if American permits a union to nominate candidates for promotion, if it imposes no education requirement for employees promoted from hourly production jobs to supervisory positions, if it does not require a showing of employee interest as a condition of promotion and if it has no written guidelines for selecting supervisory personnel, relying instead on the unbridled discretion of higher supervisory personnel, there is no requirement that employees hired for supervisory positions possess skills or special qualifications not commonly possessed or readily acquired. Even if, as the majority speculates, the district court simply assumed the appropriateness of using general population and general work force statistics as the base data for comparison with American’s employment of blacks and women in supervisory positions, that assumption was manifestly correct. Irrespective of whether the district court in its original decision or in its decision on remand articulated the reason for its result with the legal nicety that the majority would prefer, I see no point in returning the case.
It should be remembered also that, while the district court was reconsidering its decision on remand, Hazelwood had been decided. Our direction to the district court gave American full opportunity to tender proof of the special qualifications which it believed that it was necessary that its supervisory personnel possess.1 American failed to offer any evidence other than that already contained in the record. Instead it stated to the district court both in writing and in the oral statements of counsel that the present record was sufficient and the issue to be decided was purely legal. Moreover, before us, American relies on SMSA statistics which have little relevance to the tobacco industry; namely, statistics derived from construction craftsmen, mechanics and repairmen, machinists, metal craftsmen, and other craftsmen. Thus from lack of proof of the need for special qualifications, despite an opportunity to offer such proof, and general inappropriateness of the statistical data asserted to support American’s position, I would conclude that the only relevant evidence on the factor in question is the stipulation of the parties which, as I have shown, established that special qualifications are not required. Since there was no necessity of special qualifications, the *756correctness of the district court’s factual determinations is unimpeached and there is no need for a second remand.
II.
I also see no need to remand for a consideration of post-Act employment decisions for, as I view the record, under any test plaintiffs’ prima facie case was not rebutted.
During the post-Act period to the date of trial, American hired or promoted approximately 85 persons to supervisory positions at the Virginia and Richmond branches, 55 at Virginia and 30 at Richmond.2 Of this number, 34% (27) were promoted and the rest were hired from the outside. At the Virginia branch, 6 of the 55 supervisory appointments were of blacks-10.8% of the total supervisory appointments. At the Richmond branch, 3 out of 30 supervisory appointments were of blacks-10% of the total supervisory appointments. Both of these figures are below the percentage of blacks in even the Richmond SMSA supervisory workforce (12%), and more markedly so with respect to the proportion of blacks in the overall workforce (23.6%).3 Thus, to me, the evidence of post-Act hirings and promotions to supervisory positions confirms and does not rebut the plaintiff’s prima facie case of racial discrimination in post-Act recruitment of supervisory personnel.
There is further support for this conclusion in an analysis of the appointment dates of the black supervisors. Of the 9 black supervisors at the Richmond and Virginia branches at the date of trial, 5 were not made supervisors until after January 3, 1969, when EEOC charges were filed. Since one black supervisor had been appointed prior to the effective date of Title VII, this means that American voluntarily appointed only 3 black supervisors during the period that its compliance with the law is to be measured.
III.
In the light of my views, it could be asked why I do not join in the majority in banc opinion since I agree that remand under Teamsters is required and the record is such that plaintiffs will prevail on both issues on remand under Hazelwood. The short answer is that this litigation has proceeded at a regrettably slow pace to date. The ultimate relief to those of the plaintiffs entitled to back wages has long been denied. Conversely American has been afforded a full and fair opportunity to show how Hazelwood should change the course of this litigation and it has failed or been unable to meet the burden resting on it. I do not think that the ultimate decision in this case on any issue should be delayed any longer than is absolutely necessary. Since I see no viable issue under Hazelwood, I would not complicate the remand by interjecting this issue.
Judge Butzner authorizes me to state that he joins in this opinion.

. The actual sequence of what transpired was that after we decided Patterson II defendants moved us to recall the mandate and to reconsider our decision in the light of, inter alia, Hazelwood In denying the motion, we stated in our order that “[t]he parties may present to the district court all questions of law arising out of recent Supreme Court cases ... and they may offer such supplementary evidence as may be pertinent ...”


. The majority in banc opinion refers to the number as being approximately 30 in number. Presumably this statement is based upon the district court’s finding that “at least” 18 and 9 persons were hired or promoted to supervisory positions at the Virginia and Richmond branches, respectively. But the district court in later findings found that from January 1, 1963 to June 1, 1973 there have been over 55 and 30 vacancies in the assistant foreman position at the Virginia and Richmond branches, respectively, and since 1966, 4 vacancies in the position of supervisor in the Richmond office.


. For the reasons set forth in Part I of this opinion, I would deem as the appropriate measure the proportion of blacks in the overall workforce (23.6%).